DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Applicant’s Amendments and Arguments
This Office action is responsive to the amendment filed on December 16, 2022.
Claims 1-49, 71-90 have been previously cancelled. Claims 51-53 have been cancelled based on the current amendment. Claims 50, 54-70 and 91-99 are currently pending in the application and are considered in this Office action, with claims 50, 54, 56-58, and 91 amended, and new claims 98-99 added.
Because claims 50 and 91 have been amended, the rejection of those claims and their dependent claims has been withdrawn, and new rejections are made. Any new ground of rejection presented below has been necessitated by amendment and is not made in response to arguments.
Applicant's arguments have been considered but are moot because of the new ground of rejections.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 50, 54-56, 58-59, 62-63, 65-70, 98 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Martin Walter Push-Pull Transducers Product Specifications (http://web.archive.org/web/20031116121003/http://www.crest-ultrasonics.com/Crest%20PDFs/MW_AlloySpecs.pdf, attached to this Office action), hereinafter Walter in view of Olesen et al. (US 2007/0006892 A1), hereinafter Olesen in further view of Kaneda et al. (US 6,572,709), hereinafter Kaneda.
Regarding claim 50, Walter discloses an apparatus for cleaning industrial components (p. 1) comprising a container having a sidewall defining an enclosure for containing a cleaning liquid (shown in blue) and ultrasonic resonating rod transducers (push-pull transducers) fixedly secured to an inner surface of the liquid container at a spacing in a two dimensional plane (p. 1), that the push-pull transducers are available in 25, 30 and 45 kHz, and that 3.25“ space needed between adjacent push-pulls (p.2). 
Walter does not disclose a spacing between 4 and 12 inches. Olesen teaches a cleaning apparatus comprising a transducer array formed of narrow parallel acoustic elements (21) attached to the surface of the tank (e.g. Figs. 6-7, para 43), and that it is desirable to provide sufficient spacing between the individual emitters to ensure their independent action and non-interference with adjacent emitters, that the greater the 
Olesen teaches that the sonic propagation has a near-field where sonic intensity has an extremely non-uniform and high gradient and a far-field where the sonic intensity becomes more uniform with a low gradient (para 17), that the distance of transition between these fields is defined as ZTR=D2/4[Symbol font/0x6C], where D is the width of the transducer, and [Symbol font/0x6C] is the sonic wavelength in the fluid medium (paras 11, 42). Kaneda teaches that the non-uniformity of the energy field around a transducer tends to decrease with distance from the resonator because of wave diffraction as well as scattering and 
Regarding claim 54, the push-pull transducers disclosed by Walter are available in 25 kHz and thus, are capable to generate frequencies about a centre frequency of 25 kHz.  
Regarding claim 55, the push-pull transducers disclosed by Walter (e.g. p. 1) are interpreted as resonating rod transducers comprising two active ultrasonic heads (p. 1).  
Regarding claim 56, the liquid container disclosed by Walter (p. 1) appears to have an open top. 
Regarding claim 58, Walter 
Regarding claim 59, the recitation that the set of heat exchanger tubes is between 2 feet and 150 feet in length and between 6 inches and 12 feet in diameter is interpreted as a recitation of the intended use. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." See MPEP 2115. It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the size and/or proportions of the large tank disclosed by Walter as needed to yield the same and predictable result of immersing the articles to be cleaned in the cleaning liquid in the container. See MPEP §2144.04(IV)(A) regarding Obviousness and Changes in Size/Proportion.
Regarding claim 62, the recitation that transducers generate a power density within the liquid container when filled with liquid of between 10-60 Watts/gallon is interpreted as the recitation of the intended use of the claimed apparatus. A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations, See MPEP 2114. Walter discloses that the cleaning systems utilizing push-pull transducers can generate 500-2000 Watts (p. 1). Thus, the transducers of Walter are capable to generate a power density within the liquid container when filled with liquid of between 10-60 Watts/gallon for a particular tank size. Further, Kaneda teaches that the total energy input to the liquid is on the order of about 20 to 60 watts/gallon (col. 5 lines 29-30).  At the time of the invention, it would have been obvious for one of ordinary skill in the art to modify the cleaning device of Walter such that it generates power density taught by Kaneda, e.g. by modifying the type of the 
Regarding claims 63 and 65, Walter discloses that the resonant rod transducers can be mounted vertically (claim 63) or horizontally (claim 65) to the inner surface of the liquid container (p. 1).
Regarding claim 66, the liquid container disclosed by Walter is interpreted as the outer shell, in the broadest reasonable interpretation, and it is capable of performing the claimed function of containing a set of exchanger tubes. 
Regarding claims 67-70, the limitations “the liquid container comprises aqueous based degreasing surfactant solutions having a pH between 7-11” (claim 67), “the liquid container comprises an aqueous cleaning solution comprising at least one of solvent additives, an acid solution and an alkaline solution” (claim 68), “the liquid container comprises an aqueous cleaning solution comprising an acid solution” (claim 69), and “the liquid container comprises an aqueous cleaning solution comprising an alkaline solution” (claim 70) are interpreted as recitations of the intended use of the claimed apparatus. A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations, See MPEP 2114. The liquid 
Regarding claims 98, Kaneda teaches “the non-uniformity of the energy field around a transducer tends to decrease with distance from the resonator because of wave diffraction as well as scattering and reflection within the tube bundle" (col. 7 lines 63-68).  Thus, in the apparatus of Walter, the component-cleaning area, i.e. area spaced from the ultrasonic transducers mounted on the sidewall, comprises less negative interference than in the area of negative interference, i.e. the area near the sidewall, e.g. due to wave diffraction as well as scattering and reflection, and as a result, it is capable to allow the ultrasonic waves to retain more ultrasonic energy during propagation.
Claim(s) 57 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Martin Walter Push-Pull Transducers Product Specifications (http://web.archive.org/web/20031116121003/http://www.crest-ultrasonics.com/Crest%20PDFs/MW_AlloySpecs.pdf), hereinafter Walter in view of Olesen et al. (US 2007/0006892 A1), hereinafter Olesen in further view of Kaneda et al. (US 6,572,709), hereinafter Kaneda in further view of Basso et al. (US 5,143,103), hereinafter Basso.
The reliance of Walter, Olesen, and Kaneda is set forth supra.
Regarding claim 57, Walter does not disclose a removable or retractable top cover. Basso teaches a cleaning apparatus comprising a tank (12) with an open top, 
Claim(s) 60-61 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Martin Walter Push-Pull Transducers Product Specifications (http://web.archive.org/web/20031116121003/http://www.crest-ultrasonics.com/Crest%20PDFs/MW_AlloySpecs.pdf), hereinafter Walter in view of Olesen et al. (US 2007/0006892 A1), hereinafter Olesen in further view of Kaneda et al. (US 6,572,709), hereinafter Kaneda in further view of Fisch et al. (US 6,276,370 B1), hereinafter Fisch.
The reliance of Walter, Olesen, and Kaneda is set forth supra.
Regarding claims 60 and 61, Walter does not disclose that the liquid container comprises a sloped bottom surface (claim 60) and that the bottom surface is flat (claim 61). Fisch discloses that the liquid container comprises a sloped bottom surface and that the sloped bottom surface is flat (e.g. Fig. 1a). At the time of the invention, it would have been obvious for one of ordinary skill in the art to substitute the tank having sloping bottom taught by Fisch for the rectangular tank disclosed by Walter for the 
Claim(s) 57, 59, 62, 64, 66 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Martin Walter Push-Pull Transducers Product Specifications (http://web.archive.org/web/20031116121003/http://www.crest-ultrasonics.com/Crest%20PDFs/MW_AlloySpecs.pdf), hereinafter Walter in view of Olesen et al. (US 2007/0006892 A1), hereinafter Olesen in further view of Kaneda et al. (US 6,572,709), hereinafter Kaneda in further view of Goodson (US 2011/0132575 A1, cited in IDS), hereinafter Goodson ‘575.
The reliance of Walter, Olesen, and Kaneda is set forth supra.
Examiner notes that the disclosure of the provisional application No. 61/289,050 lacks the recitations of a removable or retractable top cover (claim 57), the set of heat exchanger tubes being between 2 feet and 150 feet in length and between 6 inches and 12 feet in diameter (claim 59); the power density to be generated by the resonating rod ultrasonic transducers within the liquid container when filled with cleaning liquid of between 10-60 Watts/gallon (claim 62), the transducers being mounted using a compliant clamping and a mount device (claim 64), that the liquid container is an outer shell containing a set of exchanger tubes (claim 66). Accordingly, claims 57, 59, 62, 64, 66 currently pending in this application are not entitled to the benefit of the filing date of the provisional application under 35 U.S.C. 119(e)(1), and their effective filing date is 
Regarding claim 57, the liquid container is a liquid tank with a removable or retractable cover. Goodson ‘575 teaches that a cleaning apparatus having a removable cover (52, 62, e.g. Figs. 5-6), that the lid can be utilized to cover an opening of tank when the unit is in operation (para 57), and that an access opening could be provided on another location (para 61). At the time of the invention, it would have been obvious for one of ordinary skill in the art to modify the cleaning device of Walter having an upper opening with a removable cover taught by Goodson ‘575 to close the opening in the container of the cleaning device. One of the ordinary skill in the art, at the time of the invention was made would be motivated to do so to close the container when the device is in use to contain the volatile or corrosive chemicals, and have a reasonable expectation of success because cleaning devices with removable covers are known in the art. Thus the invention as a whole was clearly prima facie obvious to one of the ordinary skill in the art at the time the invention was made.
Regarding claim 59, Walter discloses that the transducers are suited for large tanks (p. 1). Walter does not disclose that the tank is sufficiently large to receive a set of heat exchanger tubes, that can be as large as 24 feet long with a diameter of 2 to 6 feet. Goodson ‘575 teaches that the cleaning apparatus is sized to receive a set of heat exchanger tubes that can be as large as 24 feet long with a diameter of 2 to 6 feet (para 50). It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the size and/or proportions of the large tank disclosed by 
Regarding claim 62, the recitation that transducers generate a power density within the liquid container when filled with liquid of between 10-60 Watts/gallon is interpreted as the recitation of the intended use of the claimed apparatus. A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations, See MPEP 2114. Walter discloses that the cleaning systems utilizing push-pull transducers can generate 500-2000 Watts (p. 1). Thus, the transducers of Walter are capable to generate a power density within the liquid container when filled with liquid of between 10-60 Watts/gallon for a particular tank size and the number and type of the transducers in the cleaning device. Further, Goodson ‘575 teaches utilizing 35 watts per gallon in the cleaning system (e.g. para 51, claim 41). The power density of 35 watts per gallon taught by Goodson ‘575 lies “squarely within” the claimed power density between 10-60 Watts/gallon and this, meets the claimed limitation. See MPEP 2144. At the time of the invention, it would have been obvious for one of ordinary skill in the art to modify the cleaning device of Walter such that it produces power density taught by Goodson ‘575 to clean the objects placed in the cleaning liquid. One of the ordinary skill in the art, at the time of the invention was made would be motivated to do so to achieve desired cleaning, and have a reasonable 
Regarding claim 64, Walter does not disclose that the transducers are mounted using a compliant clamping at a top of the transducer, and a mount device that does not restrict motion along the axis of the resonant rod. Goodson ‘575 teaches an ultrasonic processing apparatus (12) comprising a tank and ultrasonic transducers (20, e.g. Fig. 4) secured to an inner surface of the liquid container in a two dimensional plane relative to the sidewall of the liquid container (e.g. Fig.4) and that the ultrasonic transducers are resonant rods (e.g. para 42) and are mounted using a clamping at a top of the transducer (221), and a mount device (422) with a recess to receive the top of the producer. The disclosed mounting is capable of performing the claimed function of not restricting motion along the axis of the resonant rod. At the time of the invention, it would have been obvious for one of ordinary skill to mount the rod transducer taught by Walter with a clamping and a mount device taught by Goodson ‘575, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (A) Combining prior art elements according to known methods to yield predictable results (MPEP 2143). The movable mounting of the resonant rods on the inner surface of the liquid container is known in the art and one of ordinary skill in the art would consider utilizing a clamping and a mounting device for the reasons of holding the rod fixed and to allow adjusting the position of the rod. Thus the invention as a whole was clearly prima facie obvious to one of the ordinary skill in the art at the time the invention was made. Goodson ‘575 does not teach that the clamping is compliant. It 
Regarding claim 66, as an alternative secondary interpretation of the claimed outer shell, Goodson ‘575 teaches the liquid container is an outer shell containing a set of exchanger tubes (para 37). At the time of the invention, it would have been obvious for one of ordinary skill in the art to modify the cleaning device of Walter with utilizing the outer shell of the tank exchanger, as taught by Goodson ‘575 to clean the heat exchanger tubes. One of the ordinary skill in the art, at the time of the invention was made would be motivated to do so to clean the outer shell of the heat exchanger, and have a reasonable expectation of success because such cleaning devices are known in the art. Thus the invention as a whole was clearly prima facie obvious to one of the ordinary skill in the art at the time the invention was made.
Claim(s) 91, 93-97, 99 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Martin Walter Push-Pull Transducers Product Specifications (http://web.archive.org/web/20031116121003/http://www.crest-ultrasonics.com/Crest%20PDFs/MW_AlloySpecs.pdf), hereinafter Walter in view of Kaneda et al. (US 6,572,709), hereinafter Kaneda.
Regarding claim 91, the reliance of Walter is relied upon as set forth in para 7 of this Office action.  The disclosed spacing of 3.25” for push-pull transducers operating at 
Regarding claim 93, Walter discloses a tank having an open top (p.1).
Regarding claim 94, Walter is relied upon as set forth in para 13 of this Office action.
Regarding claim 95, Walter is relied upon as set forth in para 14 of this Office action.
Regarding claim 96, Walter is relied upon as set forth in para 15 of this Office action.
Regarding claim 97, Walter discloses that the resonant rod transducers can be mounted vertically or horizontally to the inner surface of the liquid container (p. 1).
Regarding claim 98, Kaneda is relied upon as set forth in para 19 of this Office action.
Claim(s) 92 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Martin Walter Push-Pull Transducers Product Specifications (http://web.archive.org/web/20031116121003/http://www.crest-ultrasonics.com/Crest%20PDFs/MW_AlloySpecs.pdf), hereinafter Walter in view of Kaneda et al. (US 6,572,709), hereinafter Kaneda in further view of Olesen et al. (US 2007/0006892 A1), hereinafter Olesen.
The reliance of Walter and Kaneda is set forth supra.
Regarding claim 92, the resonating rod transducers disclosed by Walter are capable to generate a frequency between 20 to 35 kHz (e.g. 25, 30 kHz, p.1). The disclosed spacing of 3.25” for push-pull transducers operating at frequency 25 kHz corresponds to 1.4 wavelength, operating at frequency 30 kHz corresponds to 1.7 wavelength. Thus, in the system of Walter, for the transducers operating at 25 and 30 kHz, the spacing of 3.25” is less than 2 wavelengths. 
Olesen teaches the spacing between of 2-10 [Symbol font/0x6C] (para 42), and that the spacing between the adjacent transducers in a transducer array is a result effecting variable that affects the degree of interference between the neighboring transducers, as discussed in para 8 of this Office action. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the spacing between the transducers in the system of Walter, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum value of the result effective variable by routine experimentation.” See MPEP 2144.05(II) regarding Optimization Within Prior Art Conditions or Through Routine Experimentation. The motivation for doing so would be to further decrease interference, 
Pertinent Art
The following prior art is made of record and not relied upon is considered pertinent to applicant's disclosure:
Jacke (US 2,900,038), teaches an ultrasonic cleaning apparatus comprising a tank (64) having a V-shaped sloped bottom surface (Fig 12, col. 3 lines 13-18).
“Understanding Ultrasonic Power Requirements Based on Tank Size and Other Factors” (https://techblog.ctgclean.com/wp-content/uploads/Considerations-for-Ultrasonic-Power-Density-vs.-Tank-Volume1.pdf) discusses various factors to be taken into consideration while designing an ultrasonic cleaning system.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP§ 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/I.G./Examiner, Art Unit 1711      

/Joseph L. Perrin/Primary Examiner, Art Unit 1711